Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 14-2243

                       UNITED STATES OF AMERICA,

                          Petitioner, Appellee,

                                       v.

                             BRIAN E. MAHONEY,

                         Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                   Selya and Lipez, Circuit Judges.


     Mark W. Shea, with whom Shea and LaRocque, LLP was on brief,
for appellant.
     Abraham R. George, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                             November 1, 2016
           Per Curiam.     Brian Mahoney appeals from the district

court's decision to civilly commit him under 18 U.S.C. § 4246.

           Federal law authorizes the civil commitment of certain

persons whose release poses a danger to others.             See 18 U.S.C. §

4246.   When the government seeks to commit such a person, the

district court is to hold a hearing, the scope of which is limited

to two questions: (1) "[w]hether the person . . . is presently

suffering from a mental disease or defect," and (2) "[w]hether the

existence of a mental disease or defect creates a substantial risk

that the person will injure other persons or property if released."

United States v. Thompson, 45 F. App'x 4, 4-5 (1st Cir. 2002) (per

curiam); see also 18 U.S.C. § 4246(a).        In Mahoney's case, after

a   three-day   hearing,   the   district   court   found    by   clear   and

convincing evidence that the answer to both questions was "yes"

and that civil commitment was warranted.

           Upon review of the record as a whole, consideration of

the parties' briefs, and listening to oral argument, we summarily

affirm the judgment below.       See United States v. Mahoney, 53 F.

Supp. 3d 401 (D. Mass. 2014).       In doing so, we specifically note

that the district court did not err either by declining to make an

independent finding on whether Mahoney was incompetent or by

relying upon the Modified Pretrial Services Report, nor did it

abuse its discretion by admitting into evidence testimony about

three risk assessment instruments.


                                  - 2 -
          The judgment below is summarily affirmed.   See 1st Cir.

R. 27.0(c).




                              - 3 -